Citation Nr: 0328167	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  95-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include strain, sprain, and/or disc disease.  

2.  Evaluation of residuals of a fracture of the right iliac 
wing, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Ronald E. Aronds, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 to July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

This case has previously come before the Board.  In May 2002, 
the Board denied service connection for a low back disorder, 
to include strain, sprain, and/or disc disease and denied an 
evaluation in excess of 0 percent for residuals of a fracture 
of the right iliac wing.  

The Secretary and the veteran (the parties) filed a joint 
motion for remand, citing VCAA.  In November 2002, the Court 
vacated the Board's May 2002 decision.  The case has been 
returned to the Board for further appellate review consistent 
with the November 2002 Order.  

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1995.  In March 2001, he was afforded a 
travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of each of the hearings has been 
associated with the claims folder.  


REMAND

Private chiropractic treatment records, received in March 
2003, reference worker's compensation disability benefits.  
These records have not been associated with the claims file.  

In addition, in a January 2001 letter, the veteran's private 
physician, Dr. J. L., referenced an MRI (magnetic resonance 
imaging) of the lumbar spine.  The MRI report has not been 
associated with the claims folder.  

Lastly, in correspondence received in February 2003, the 
veteran requested a hearing at the RO.  It does not appear 
that the veteran has been scheduled for a hearing.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims of entitlement 
to service connection for a low back disorder, to include 
strain, sprain, and/or disc disease, and for the evaluation 
of residuals of a fracture of the right iliac crest, and to 
ensure full compliance with due process requirements, these 
issues are REMANDED to the RO for the following development:

1.  The RO should obtain all records in 
association with worker's compensation 
disability pertinent to the veteran's 
claims, to include any decisions and the 
medical records upon which those 
decisions were based.  

2.  The RO should schedule the veteran for a 
hearing at the RO.  

3.  The veteran is informed that he is 
under an obligation to submit evidence 
of in support of his claims.  

4.  The AOJ should issue a VCAA letter.

5.  The AOJ should comply with the joint 
motion.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

